DETAILED ACTION
Claims 1-3, 5-13 and 15-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to the independent claims have been considered but are moot based on the new ground of rejection necessitated by the amendment to the claims. The claims will be addressed based on their current presentation.
Allowable Subject Matter
Claims 1-3, 5-13 and 15-22 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A communication device for providing interactive content integrated into streamed media content to a user, the device comprising:
one or more processors;
a memory comprising computer instructions, which when executed by the one or more processors, cause the device to:
play media content that is streamed to the user device from a server, wherein the media content comprises a break time;
transmit a request to the server for interactive content;
receive interactive content from server, wherein the interactive content is selected by the server based on one more parameters stored on the communication device;
detect the break time in the media content that is streamed to the user device from the server;
play the received interactive content from the server upon detecting the break time of the media content, wherein the interactive content comprises audio instructions that instruct the user on providing a spoken response to the interactive content;
in response to playing the interactive content at the user device, turning on the microphone of the user device to receive a user’s spoken response, wherein prior to the playing of the interactive content at the user device, the microphone was turned off;
receive the user’s spoken response at the microphone of the user device after playing the interactive content;
transmit the user’s spoken response to the server configured to process the user’s spoken response at a voice recognizer to initiate an action associated with the user’s spoken response;
receive the action initiated by the server; and
perform the action initiated by the server to respond to the user's spoken response.
Closest Prior Art
The reference of Borger et al (US 2010/0185512 A1) provides teaching for a communication device as a telephone with radiotelephone capabilities [0037], a CPU for as a processor [0030], the presence of interactive advertising [0012], storage memory 
Varthakavi et al (US 2012/0296646 A1) provides teaching for receiving and playing interactive content from a source along with input indicators that tell which input type should be used for interacting with the content (FIG. 1, [0013]), as well as activating a microphone for a user to interact with the content [0024].
Sztybel (US 2006/0085521 A1) provides teaching for allowing participants select and explore advertising [0030], and measuring users’ navigation behaviour in relation to the delivered interactive content (further teaching of transmitting a user’s spoken response to the server) [0045].
BABIN (US 2013/0325466 A1) provides teaching for receiving an action initiated by a server and performing the action [0079], [0081] and [0084].
Ramer et al (US 2013/0046582 A1) teaches of considering device characteristics for the purpose of obtaining interactive content [0992].
The prior art of record taken alone or in combination however fail to teach, inter alia, a communication device for providing interactive content, wherein the interactive content comprises audio instructions that instruct the user on providing a spoken response to the interactive content.
Claim 1 is hereby allowed over the prior art of record.
With regard to independent claim 2, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for providing interactive content, wherein the interactive content comprises audio instructions that instruct the user on providing a spoken response to the interactive content.

Dependent claims 3, 5, 6, 7, 8, 9, 10 and 11 depend on claim 2 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 12, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method for providing interactive content, wherein the interactive content comprises audio instructions that instruct the user on providing a spoken response to the interactive content.
Claim 12 is hereby allowed over the prior art of record.
Dependent claims 13, 15, 16, 17, 18, 19, 20 and 21 depend on claim 12 and are also allowed over the prior art of record based on their dependence on an allowable base claim.
With regard to independent claim 22, the prior art of record taken alone or in 
combination fail to teach, inter alia, a system for providing interactive content, wherein the interactive content comprises audio instructions that instruct the user on providing a spoken response to the interactive content.
Claim 22 is hereby allowed over the prior art of record.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657